THE THIRTEENTH COURT OF APPEALS

                                   13-13-00453-CV


                        GUILLERMO R. PECHERO, M.D.
                                    v.
                    AGUSTIN GARCIA AND RONALD JACKSON


                                 On Appeal from the
                 County Court at Law No 1 of Hidalgo County, Texas
                          Trial Cause No. CL-10-2331-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be set aside and the cause

remanded to the trial court. The Court orders the judgment of the trial court SET ASIDE

and the cause REMANDED for further proceedings consistent with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

July 16, 2105